197 P.3d 622 (2008)
224 Or. App. 465
STATE of Oregon, Plaintiff-Respondent,
v.
Scott LOZANO, Defendant-Appellant.
MI070116, RO060060A, A135398 (Control); A135399.
Court of Appeals of Oregon.
Submitted October 30, 2008.
Decided December 10, 2008.
Peter Gartlan, Chief Defender, and Daniel C. Bennett, Deputy Public Defender, Legal Services Division, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Douglas F. Zier, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and CARSON, Senior Judge.
PER CURIAM.
In these consolidated cases, defendant appeals from a judgment of conviction for contempt of court, ORS 33.065, and a judgment of conviction for driving while suspended, ORS 811.182. In both cases, defendant challenges the trial court's denial of his motion to suppress evidence obtained during a traffic stop. We reject without discussion defendant's assignment of error pertaining to the motion to suppress. In the driving while suspended case, defendant argues that the court erred in entering the conviction because there was no written waiver of his right to a trial by jury.[1] The state concedes that the record does not contain a valid waiver of defendant's jury trial right and that the error requires reversal of defendant's conviction for driving while suspended. We agree that the lack of a written jury waiver constitutes reversible error. See generally State v. Taxon, 142 Or.App. 484, 920 P.2d 567 (1996).
Conviction for misdemeanor driving while suspended reversed and remanded; conviction for contempt of court affirmed.
NOTES
[1]  Defendant acknowledges that he was not entitled to a jury trial with respect to the contempt of court charge.